                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

            Sherry R. Martin,                       JUDGMENT IN CASE

               Plaintiff(s),                          1:20‐cv‐00241‐KDB

                    vs.

            Kilolo Kijakazi,
   Acting Commissioner of Social Security

              Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 3, 2021 Order.




                                               September 3, 2021




         Case 1:20-cv-00241-KDB Document 19 Filed 09/03/21 Page 1 of 2
Case 1:20-cv-00241-KDB Document 19 Filed 09/03/21 Page 2 of 2
